Title: From George Washington to the New York Committee of Safety, 29 April 1776
From: Washington, George
To: New York Committee of Safety



Gentn
New York 29th April 1776.

Sometime before I left Cambridge I received an Order of Congress to apply to the Assemblies, or Conventions of the four New England Colonies for Arms to Supply the deficiency

of their respective Regiments; and if not to be had, to discharge the Men that wanted them—When I came to this place, & was informed by Colo. Ritzema of the want of this Article for his Regiment, and the other Troops of this Colony, it became my duty to make this want known to Congress, at the sametime giving it as my opinion, that as we found it no easy matter to recruit Men with the Expedition they were required, it might be disserviceable to discharge any of the York Troops as some lucky hit might throw Arms into our hands—In consequence of which I receiv’d by Post the Inclosed Resolution, which without delay I lay before your Humble Body and am Gentn Yr most Obedt Hble Servt

Go: Washington

